283 F.2d 472
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. W. SALTSMAN, d.b.a. Saltsman Construction Company, Respondent.
No. 14126.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1960.

On Petition for Review of on Order of the National Labor Relations Board.
Melvin J. Welles, National Labor Relations Board, Washington, D.C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Melvin J. Welles, Attorney, National Labor Relations Board, Washington, D.C., on brief, for petitioner.
M. Brooks Senn, Louisville, Ky., Charles I. Dawson and M. Brooks Senn, Bullitt, Dawson & Tarrant, Louisville, Ky., on brief, for respondent.
Before MARTIN, CECIL and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
We have duly considered the issues presented on this petition for review of the order of the National Labor Relations Board; and,


2
After considering the record and the oral arguments and briefs of the attorneys, we are of opinion that the order of the labor board should be enforced, save in one respect: Namely, the respondent should not be required, as ordered by the board, to reimburse those of the respondent's employees who were members of the union involved before going to the Nolin River project.


3
It is so ordered.